In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00063-CR
                          ____________________


             JONATHON JERMAINE RICHMOND, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

_______________________________________________________        ______________

                  On Appeal from the 252nd District Court
                         Jefferson County, Texas
                        Trial Cause No. 09-06845
________________________________________________________        _____________

                         MEMORANDUM OPINION

      Appellant Jonathon Jermaine Richmond was indicted for the felony offense

of abandoning a child, enhanced by three prior felony convictions. Under a plea

bargain agreement, Richmond pleaded guilty. 1 The trial court found the evidence

sufficient to substantiate Richmond’s guilt, deferred further proceedings, and

      1
       Richmond was also indicted for aggravated kidnapping, enhanced by three
prior felony convictions. As part of the plea agreement on the abandonment
offense, the State chose not to pursue the kidnapping charge.
                                       1
placed Richmond on community supervision for ten years and assessed a $1000

fine. The State later filed a Motion to Revoke Unadjudicated Probation, and

Richmond pleaded “true” to two of the alleged violations of the terms of his

community supervision. Finding four of the alleged violations true, the trial court

granted the motion to revoke and sentenced Richmond to sixty-five years in prison.

The trial court subsequently vacated the judgment and the sentence and reinstated

Richmond’s community supervision. Several months later, the State filed a Third

Amended Motion to Revoke. At the hearing on the Third Amended Motion to

Revoke, Richmond pleaded “true” to alleged violations of his community

supervision. The trial court revoked Richmond’s community supervision and

sentenced him to twenty years in prison.

      Richmond’s appellate counsel filed a brief that presents counsel’s

professional evaluation of the record and concludes Richmond’s appeal is

frivolous. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time for

Richmond to file a pro se brief, but we received no response from Richmond. We

have determined that Richmond’s appeal is wholly frivolous. We have

independently examined the clerk’s record, and we agree that no arguable issues

support the appeal. We find it unnecessary to order appointment of new counsel to

                                           2
re-brief the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court’s judgment. 2

      AFFIRMED.



                                              ______________________________
                                                    LEANNE JOHNSON
                                                          Justice

Submitted on October 1, 2014
Opinion Delivered October 8, 2014
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      2
       Richmond may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                          3